department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list feb se ti ep ras ts legend taxpayer a taxpayer b taxpayer c individual c individual d trust t state e subtrust d subtrust c individual e ‘amount f bank g date date page date date month account management h account management account management j ira x section y section z dear this letter is in response to a ruling_request dated supplemented by correspondence dated ' and ’ and submitted by your authorized representative in which you request aruling pursuant to which the internal_revenue_service service will waive the 60-day rollover requirement contained in sec_408 of the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a is the surviving_spouse of taxpayer b date date at the time of his death on taxpayer b wa sec_66 years of age taxpayer a’s date of birth was taxpayer b owned an individual_retirement_account ira ira page x and had been taking distributions from it the date of death value of ira x was amount f on or about date authorized representative has asserted is a valid trust under the laws of state e is the named beneficiary of ira x subtrust c and subtrust d were created pursuant to the provisions of trust t taxpayer b executed trust t trust t which your your authorized representative has asserted that trust t in relevant part provided that upon the death of taxpayer b taxpayer a became the sole successor trustee of trust t the provisions of trust t provided in relevant part that taxpayer a as sole trustee would transfer trust property to subtrust d that would equal the exemption equivalent for federal estate_tax purposes the remaining balance of the trust t estate would be held in subtrust c during her lifetime taxpayer a is the sole beneficiary of subtrust c the provisions of subtrust c provide for the payment of net_income at least annually to taxpayer a and as much principal as taxpayer a demands in writing to taxpayer a during her lifetime argues that subtrust c should be treated as taxpayer a’s own property accordingly your authorized representative your authorized representative has asserted that subtrust c was created in accordance with the provisions of sec_678 of the code and was intended to be treated as a grantor_trust distributions from ira x be shown as taxable_income on taxpayer a’s personal income_tax return form_1040 such treatment would require that the subtrust d provides for the payment of net_income and as much principal as the trustee believes desirable for her reasonable support and health considering her other resources known to the trustee to taxpayer a during her lifetime upon the death of taxpayer a subtrust d is to be terminated and the then principal remaining along with accrued or undistributed_net_income shall be distributed to taxpayer b’s descendants per stirpes subtrust d indicates that at the time of signature taxpayer b’s only child was taxparer c in summary the distribution provisions of subtrust c differ from those found under subtrust d article fourth of trust t provides in summary that the trustee shall pay from the trust estate directly or otherwise all of the debts expenses of estate administration and taxes associated with the death of taxpayer b the provisions of trust t do not wall off’ qualified retirement arrangements including page iras from article fourth thereof however your authorized representative has indicated that state e does have a statute that walls off’ iras from being used to defray estate expenses and taxes associated with an estate in this regard section y of the state e statutes provides as follows a debtor's interest in or right whether vested or not to the assets held in or to receive pensions annuities benefits distributions refunds of contributions or other_payments under a retirement_plan is exempt from judgment attachment execution distress for rent and seizure for the satisfaction of debts if the plan is i intended in good_faith to qualify as a retirement_plan under applicable provisions of the internal_revenue_code_of_1986 as now or hereafter amended subparagraph b of section y provides in relevant part that a retirement_plan includes an individual_retirement_account your authorized representative asserts that the intent of the estate plan was to allow taxpayer a to take ira x distributions based upon taxpayer b's life expectancy as needed and then to make a trustee to trustee lump sum transfer of the remaining balance in the account to subtrust c your authorized representative asserts that if taxpayer b’s estate plan had been effectuated subtrust d would not have been funded and ira x would have been allocated to subtrust c furthermore your authorized representative has asserted on your behalf that the estate plan would have minimized federal taxes and that allocating ira x to subtrust c was consistent with section z of the state e statutes below in this regard taxpayer a was and is the sole beneficiary of subtrust c and the sole successor trustee of trust t and the subtrusts created thereunder as sole trustee taxpayer a intended to allocate ira x to subtrust c once allocated to subtrust c pursuant to its provisions taxpayer a intended to demand payment of the entire ira x and contribute as a rollover_contribution the proceeds of the ira x distribution into another ira set up and maintained in the name of taxpayer a said rollover was intended to be completed within days of the date of distribution from ira x to trust t and subtrust c your representative asserts that this transfer was intended to be characterized as a non-taxable transfer subsequent to taxpayer b’s death ira x was moved in a trustee to trustee transfer from account management h to account management which is affiliated with account management j and which after the transfer became taxpayer a’s account broker page your authorized representative has asserted on your behalf that one or more meetings to discuss the way to effectuate taxpayer a’s estate plan occurred between individual c who is represented to be associated with account management and employed by bank g individual d taxpayer a’s counsel and individual e a certified_public_accountant cpa representing taxpayer a at these meetings individual c was advised that taxpayer a wanted the amount standing in ira x to be transferred by means of a trustee-to-trustee transfer into another ira that would benefit subtrust c of which taxpayer a was sole trustee and the beneficiary holding an unlimited right to wiothdraw principal therefrom it has been represented that individual c was also advised that the proposed transaction involving ira x had to insure that no taxable_distribution resulted therefrom on or about date due to a misunderstanding of the above described estate plan taxpayer a was advised by individual c to execute an ira distribution request form for non-spouse beneficiary which requested that account management j distribute the ira x account balance to taxpayer a taxpayer a executed this document in the belief that doing so would transfer the account balance in ira x in accordance with the estate plan described above and not result in a taxable_distribution to her it has been represented that the request for a distribution wags contrary to the estate plan and was the result of a misunderstanding by the representative s of account s management and j it has also been represented that individual c approached taxpayer a without notice to either individual d or individual e subsequent to executing the form described above a distribution was made and taxpayer a received a form 1099-r for amount f which she placed with other tax related documents the error was discovered by her tax preparer individual e in month your authorized representative has asserted on your behalf that ira x was payable to subtrust c through decedent's taxpayer b’s declaration of trust trust t for the benefit of taxpayer a furthermore your authorized representative states that subtrust c as the current owner of ira x has not encumbered ira x in any way the ira x account balance remains intact section z of the state e statutes provides in relevant part that in managing investing administering and distributing the trust property of any separate_account or trust and in making applicable tax elections the trustee may consider the differences in federal tax_attributes and all other factors the trustee believes page pertinent and may make disproportionate distributions from the separate trusts created based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount f because failure to waive such requirement would be against equity or good conscience with respect to your ruling requests sec_408 provides the general requirements applicable to iras sec_408 in summary provides that the minimum_required_distribution rules of code sec_401 apply to iras sec_401iii of the code provides that a qualified_plan and ira must provide that in the case where a plan participant ira owner dies prior to his required_beginning_date having designated a beneficiary of his plan interest ira required distributions must begin no later than year after the date of death with an exception applicable to surviving spouses who are sole beneficiaries and the entire_interest of the employee must be distributed over the life of such beneficiary or over the life expectancy of such beneficiary sec_408 of the code provides that except as otherwise provided in ‘ sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not page exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides in general that the ira rollover rules do not apply to inherited accounts the term inherited account does not apply to an ira that is acquired by the surviving_spouse of an ira owner by reason of the death of the ira owner sec_408 of the code provides in general that this paragraph paragraph d does not apply to any amounts required to be distributed pursuant to subsection a or b sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides - that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case the service notes that taxpayer a was the sole trustee of trust t and the subtrusts created thereunder with the authority to allocate trust assets between said subtrusts thus taxpayer a could have allocated ira x to subtrust c and as asserted by her authorized representative was obligated to do so to effectuate taxpayer b’s estate plan which was to benefit taxpayer a page furthermore consistent with the estate plan once taxpayer a allocated said ira x to subtrust c she as sole beneficiary of said subtrust c could have demanded payment of said ira x thus based on the above taxpayer a could have rolled over said jra x into an ira set up and maintained in her name however as noted above taxpayer a did not do so within the requisite 60-day period thus the service must determine if she is entitled to relief under code sec_408 and revproc_2003_16 in this regard the service notes the representations made on behalf of taxpayer a to the effect her counsel and cpa advised individual c representing the custodian of ira x that taxpayer a wanted to incur no immediate tax consequences in effectuating her husband’s estate plan and that the ira x assets were to remain ira assets in spite of said instructions and without notice to either said counsel or said cpa individual c advised taxpayer a to sign a form requesting that the full amount standing in ira x be distributed to taxpayer a relying upon this advice taxpayer a signed the form and the distribution occurred taxpayer a did not understand the tax consequences of her action until her cpa individual e advised her of said consequences the discovery occurred after the 60-day rollover period applicable to the distribution of ira x had expired thus based on the above facts and representations pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to the amount distributed from ira x except as indicated below to another ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of amounts distributed from jra x to the extent said amounts were required to be distributed with respect to any calendar_year beginning with the the year of issuance of this letter_ruling calendar_year if any nor does this letter_ruling reach a determination as to whom if anyone was taxpayer b’s designated_beneficiary within the meaning of code sec_401 and section calendar_year and ending with the page a -4 of the final income_tax regulations questions and answers-3 and of his ira x at the time of his death no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office you are receiving the original of this letter_ruling and your representative is receiving a copy of the letter_ruling if you wish to inquire about this ruling please contact se t ep ra t3 d at - sincerely yours l v enclosures rances v sloan manager employee_plans technical group deleted copy of this letter notice of intention to disclose notice copy of notification letter form to authorized representative
